Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-40 are allowed as amended/presented in Amendment (“Response”) filed 3 August 2022 , and claims 1-20 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 21, 35 and 40:
Claim 21 discloses:
A computer-implemented system for generating an automated outbound profile, comprising: 
at least one processor;
at least one database; and 
a memory comprising instructions that, when executed by the at least one processor, performs steps comprising: 
storing, in a database, transactional data associated with a plurality of product identifiers, the transactional data identifying times at which products associated with the plurality of product identifiers were stored at or shipped from a fulfillment center (FC); 
determining a current inventory for a plurality of products stored at the FC using the plurality of product identifiers; 
generating, using a machine learning algorithm, a predictive demand forecast model configured to determine demand levels for the plurality of products; 
training the predictive demand forecast model based on the transactional data until the predictive demand forecast model meets a pre-determined confidence threshold; 
generating, by using the trained predictive demand forecast model, an outbound profile for the FC; 
comparing the outbound profile to an actual outbound capacity of the FC; 
determining, based on the comparison, that an expected outbound demand will exceed the actual outbound capacity of the FC; and 
based on determining that an expected outbound demand will exceed the actual outbound capacity of the FC, transmit a notification to a remote device.

Claim 35 discloses:
A computer-implemented method for generating an automated outbound profile, the method comprising:
storing, in a database, transactional data associated with a plurality of product identifiers, the transactional data identifying times at which products associated with the plurality of product identifiers were stored at or shipped from a fulfillment center (FC);
determining a current inventory for a plurality of products stored at the FC using the plurality of product identifiers;
generating, using a machine learning algorithm, a predictive demand forecast model configured to determine demand levels for the plurality of products;
training the predictive demand forecast model based on the transactional data until the predictive demand forecast model meets a pre-determined confidence threshold;
generating, by using the trained predictive demand forecast model, an outbound profile for the FC; 
comparing the outbound profile to an actual outbound capacity of the FC; 
determining, based on the comparison, that an expected outbound demand will exceed the actual outbound capacity of the FC; and 
based on determining that an expected outbound demand will exceed the actual outbound capacity of the FC, transmit a notification to a remote device.

Claim 40 discloses:
A computer-implemented system for generating plurality of automated outbound profiles, comprising:
at least one processor; 
at least one database; 
a memory comprising instructions that, when executed by the at least one processor, performs steps comprising: 
receiving data comprising a capacity of a fulfillment center (FC); 
receiving, a plurality of product identifiers associated with a plurality of incoming products to the FC; 
periodically collecting and storing transactional logs for the plurality of products at the FC using the product identifier; 
determining a current inventory for the plurality of products stored at the FC using the product identifier; 
storing in a database a plurality of transactional logs and current inventories from a plurality of FCs, the plurality transactional logs and current inventories containing transactional data;
dividing transactional data into a training dataset and a validation dataset, the training dataset having more data than the validation dataset; 
generating, using a machine learning algorithm, a predictive demand forecast model configured to determine demand levels for the plurality of products; 
training the predictive demand forecast model based on the transactional data until the predictive demand forecast model meets a pre-determined confidence threshold;
validating the trained predictive demand forecast model using the validation dataset; and 
generating the outbound profile for the FC by applying the trained predictive demand forecast model to the associated transactional logs and current inventory.




The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 22-34 and 36-39 each depend from one of allowable claims 21 and 35, and therefore claims 22-34 and 36-39  are allowable for reasons consistent with those identified with respect to claims 21 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627